Per Curiam :
The appellant filed this bill in the court below to restrain the county of Bradford, the commissioners of said county, the assessor and tax collector of Towanda township, in said county, from the collection of certain taxes assessed against appellant upon his money at interest, alleging as the ground for such relief, that his residence or domicile was in the state of California at the time the same were assessed.
Unfortunately for the appellant, the question of domicile was found against him by the master, and his finding has been approved by the court below. We would not reverse them both upon this question of fact, unless the evidence for the appellant was much stronger than it is. . There was not only evidence enough on behalf of the defendants to submit to a jury, but ample to sustain a verdict; and, had it been so submitted, the probabilities are very strong the verdict would have been the' same as the master’s finding. It is always unprofitable to discuss the testimony in such cases.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.